DETAILED ACTION
Response to Amendment
The Amendment filed January 3, 2021 has been entered. Claims 1 – 7, 9 and 10 are pending in the application with claim 8 being cancelled. The amendment to the claims have overcome the claim objections set forth in the last Non-Final Action mailed October 14, 2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 204253346 – herein after Chen).
In reference to claim 1, Chen discloses a water pump vibration damping device (seen in fig. 2 or see line 94 on page 3 of translation), comprising: 
a water pump (1); 
a main body (3), the water pump (1) is fixed onto the main body (as seen in fig. 1), and is provided with a second connection hole (see lines 103-108 on page 3 of translation and fig. A below); 
a soft pad (2), disposed between the water pump (1) and the main body (3), and on the soft pad is disposed a first connection hole (see lines 103-108 on 
a connection piece (6), the soft pad (2) and the main body (3) are fixed together by the connection piece (6) penetrating through the first connection hole and the second connection hole,
wherein the first connection hole (i.e. a first connection hole shown in fig. A above is defined within a protrusion 21) is disposed on a protrusion (21), and the protrusion (21) is sandwiched (in radial direction) between the soft pad (outer circumferential wall of soft pad 2) and the main body (outer circumferential wall of the main body 3) to facilitate connection of the soft pad and the main body.

    PNG
    media_image1.png
    1125
    1043
    media_image1.png
    Greyscale

Figure A: Edited fig. 2 of Chen to show claim interpretation.
In reference to claim 7, Chen discloses the water pump vibration damping device, wherein a hollow portion (22; lines 120-121 on page 3 of translation) is provided on the soft pad (2).
In reference to claim 9, Chen discloses the water pump vibration damping device, wherein a total number of the first connection holes is two (as seen in fig. 2).
In reference to claim 10, Chen discloses the water pump vibration damping device, wherein on the first connection holes are provided with inner threads, and a screw (see disclosure in lines 103-108 on page 3 of translation: the use of screw 6 implies the first connection hole(s) shown in fig. A above with inner threads).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Norbury, Jr. et al. (US 5,397,950 – herein after Norbury).
In reference to claim 2, Chen teaches
Chen remains silent on the end face of the soft pad is provided with a plurality of ribs, the end face of the soft pad having the plurality of ribs is in contact with the water pump.
However, Norbury teaches an electric motor mounting arrangement, wherein (in view disclosure in col. 3, lines 15-31 and figs. 1, 5, 6) the inner circumferential end face of the soft pad (3/3.1) is provided with a plurality of ribs (8).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the ribs as taught by Norbury on an inner circumferential end of the soft pad of Chen for the purpose of allowing air circulation and heat ventilation from the motor surface, as recognized by Norbury (col. 3, lines 42-44).
In reference to claim 3, Chen, as modified, teaches the water pump vibration damping device, wherein the plurality of ribs (of Norbury) are distributed and spaced apart on the end face of the soft pad.
In reference to claims 4 – 6, Chen teaches the water pump vibration damping device, wherein the soft pad (2) has the other end face (formed by outer circumferential end/wall).
Chen does not teach a plurality of position points are disposed on the other end face of the soft pad.
However, Norbury further teaches: wherein (see col. 3, lines 66-68 and col. 4, lines 1-4) a plurality of position points (7) are disposed on the other end face of the soft pad (outer circumferential wall of asserted pads 3/3.1), and a plurality of restriction grooves (5, in fig. 1) are disposed on the main body  (1) to act in cooperation with the plurality of position points (7), as in claim 4; wherein the plurality of position points (7) are disposed into a rectangular array on the other end face of the soft pad (in view of the pad shown in fig. 6), as in claim 5; and wherein a total number of the position points (7) is four (as seen in fig. 1), as in claim 6.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the soft pad and the main body of Chen using the teaching of Norbury in order to provide the features of position points and restriction grooves for the purpose of holding the soft pad in place in an event the screw becomes loose or is not tightened properly in the device of Chen.
Response to Arguments
Applicant's arguments filed 01/03/2021 have been fully considered but they are not persuasive.
Argument: “as shown in FIG. 2 of Chen, the alleged soft pad (2) directly contacts the alleged main body (3), and thus there is no space for a protrusion to be disposed therebetween. More specifically, the alleged protrusion (21) is a shockproof sleeve gasket which extends into the alleged main body (3), namely, the alleged protrusion (21) is clearly not sandwiched between the alleged soft pad (2) and the alleged main body (3)”.
Examiner’s response: The asserted protrusion (element 21) can be said to be sandwiched (in radial direction) between the outer circumferential wall of the soft pad and .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746